Title: List of Letters Received from Carlos Martínez de Irujo, 25 September 1804
From: 
To: 


               
               Sep. 25. 1804. letters communicated to me by the Marquis de Casa Yrujo
               
               
                  
                     No. 1.
                     1804.
                     May 31.
                     Cevallos to Pinckney concerning the act only
                  
                  
                     2.
                     1803.
                     Oct. 5.
                     do. to do. respecting the claims for damages by French vessels
                  
                  
                     
                           
                        
                     
                     
                  
                  
                     3.
                     1804.
                     June 20.
                     Pinckney to Cevallos. on the ratificn of the Convention
                  
                  
                     4.
                     
                     July 2.
                     Cevallos to P. convention. modificns of it. 3 condns. 1. time. 2 suppress article. 3. repeal Mobile act.
                  
                  
                     5.
                     
                     July 5.
                     Pinckney to C. advising that he was writing circulars to vessels & Consuls & Medn. squad. on the probability of a rupture.
                  
                  
                     6.
                     
                     July 8.
                     Cevallos to P. expressg. astonmt at his proceedings, & that he should send a vessel express to inform us.
                  
                  
                     7.
                     
                     July 10.
                     Pinckney to C. that he was preparing to quit Madrid & would call for passports & askg. return of original ratifn. not signed
                  
                  
                     8.
                     
                     sa. da.
                     Cevallos to P. asking him to say under his signature whether the note was his or not, or to call & give him a verbal answer the next day
                  
                  
                  
                     9.
                     
                     July 11.
                     at 11. aclock he had not written an answer nor called, & the dispatches to Yrujo were then sent off.
                  
                  
                     
                     
                     Sep. 4.
                     Yrujo recd them.
                  
               
            